VOYA ARCHITECT® NY VARIABLE ANNUITY VOYA EMPIRE INNOVATIONS VARIABLE ANNUITY VOYA EMPIRE TRADITIONS VARIABLE ANNUITY DEFERRED COMBINATION VARIABLE AND FIXED ANNUITY CONTRACTS issued by ReliaStar Life Insurance Company of New York and its Separate Account NY-B of ReliaStar Life Insurance Company of New York Supplement Dated May 16, 2016 This supplement updates and amends your current prospectus and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference.
